Citation Nr: 0210973	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  98-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to a rating higher than 50 percent for the 
service-connected schizophrenia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1943 to February 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in October 1999.  

The Board remanded the case to the RO for additional 
development of the record in April 2000.  

The issue of restoration of a compensable evaluation for the 
service-connected tardive dyskinesia and tardive tremors is 
not in appellate status and will not be addressed in this 
decision.  




FINDING OF FACT

The service-connected schizophrenia is shown to be productive 
of symptoms that include intermittent illogical speech, 
hallucinations, irritability, and neglect of personal 
appearance and hygiene and is manifested by a disability that 
more nearly approximates that of social and occupational 
impairment with deficiencies in most areas including family 
relations and mood.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected schizophrenia are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9203 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
Remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Service-Connected Schizophrenia


A.  Factual Background 

A careful review of service medical records shows that the 
veteran developed a nervous disorder in service in 1944.  A 
"Certificate of Disability for Discharge" reflects a 
diagnosis of psychosis, schizophrenia, type unqualified.

In a 1945 rating decision, the RO granted service connection 
for schizophrenia, and assigned a 100 percent rating.

In a 1948 rating decision, the RO decreased the evaluation 
for the service-connected schizophrenia from 100 percent to 
30 percent, effective in March 1947.

The records show that either a 10 percent evaluation or a 30 
percent evaluation had been assigned for the service-
connected schizophrenia between 1952 and 1956, and that a 30 
percent evaluation remained in effect thereafter.  

A decision of the Board promulgated in 1991 denied the 
veteran's claim for an increased evaluation for the service-
connected schizophrenia.  

The VA progress notes dated in September 1996 show Axis I 
diagnoses of schizophrenia, chronic undifferentiated type; 
and depressive reaction secondary to wife's death in July 
1996.  

In March 1997, the veteran submitted a request for an 
increased evaluation, stating in effect that symptoms 
associated with his service-connected disability had 
progressively increased over the years.  

The veteran underwent a VA examination in May 1997.  The 
examiner noted that the veteran had worked post-service at a 
very low level for a number of years as a packing clerk for a 
grocery store.  He later worked at a VA hospital until 
retiring in 1986.  

After reviewing the claims folder, the examiner noted that 
the veteran always maintained that he had auditory 
hallucinations, but could not completely elaborate on the 
voices he heard other than that of somebody calling his name.  
The veteran had been continuously on psychotropic medication, 
until antipsychotic medication became available.  

Upon examination, the veteran was pleasant and cooperative; 
he was oriented to time, place and person.  He indicated that 
he still heard voices and claimed that he became very 
agitated, restless, and anxious.  The veteran reported 
difficulty explaining to people why he was so restless, and 
that he did not really want people to know what went through 
his mind; and that he felt people were against him but kept 
that to himself.  These feelings were not that strong 
reportedly when the veteran took his medication.  

The veteran denied having any homicidal or suicidal ideation; 
however, he reported that most of the time he had almost no 
motivation to do anything.  He reported that most days he was 
not motivated to take care of his personal hygiene until 
reminded.  His wife, who was now deceased, had taken care of 
his physical and personal needs.  

The examiner noted that the veteran clearly had some residual 
hallucinations and other symptoms of schizophrenia, such as 
the lack of motivation, hedonia, completely isolating 
himself, and not feeling like interacting with other people.  

The diagnosis on Axis I was that of schizophrenia, chronic 
paranoid type, in partial remission.  A GAF (Global 
Assessment of Functioning) score of "around 50s" was 
assigned, indicative of serious impairment in social and 
occupational functioning.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
32 (4th ed.) (1994) (DSM-IV).  

The examiner added that the veteran had trouble taking care 
of his activities of daily living since his wife died, and 
that he had almost no friends and was not able to communicate 
effectively with anybody.  

A report of VA examination in May 1999 shows an Axis I 
diagnosis of schizophrenia, paranoid type.  The examiner 
assigned a GAF score of 50 and noted that the veteran 
continued to have both auditory and visual hallucinations and 
that the voices impaired the veteran's contact with reality.  
The examiner noted that the veteran had not worked since 1986 
and that he claimed to have very few friends.  

The testimony of the veteran at a hearing in October 1999 was 
to the effect that he continued to get depressed daily and 
that different things upset him; he could not stand crowds 
and became very nervous.  The veteran also testified that he 
still heard voices quite often.  

The veteran underwent a VA examination in October 2000.  The 
examiner noted that the veteran had a very non-demanding job 
post-service as a packing clerk for a grocery store.  After 
the store had closed, the veteran found work as a housekeeper 
in a VA hospital; he retired in 1986, claiming that he had 
trouble coping with the work.  

The veteran had always maintained having auditory and visual 
hallucinations.  The examiner noted that it was very clear 
that the veteran was unable to work to his full capability 
because of his psychotic breakdown and continuous symptoms.  

The examiner also noted that the veteran became very upset 
and agitated during the interview.  He freely admitted to 
having auditory and visual hallucinations, though mostly 
auditory. The veteran was not very clear about the voices, 
except about somebody calling his name.  

The veteran was oriented to time, place, and person.  He 
continued to be somewhat restless and anxious during the 
interview.  The veteran reported having difficulty explaining 
why he became so upset when dealing with people, which the 
examiner noted was not uncommon in schizophrenic patients.  
The veteran still reported feeling that people were out to 
get him; this feeling was only relieved when taking 
medication.  

The veteran denied having any homicidal or suicidal ideation 
and freely admitted to having no motivation most of the time, 
which again was a very common symptom of schizophrenia.  

The veteran reported that there were days when he really did 
not even want to take care of himself, and that since his 
wife died he had had more trouble.  

The examiner noted some other symptoms of schizophrenia, such 
as lack of motivation and anhedonia and at times completely 
isolating himself.  

The diagnosis on Axis I was that of schizophrenia, paranoid 
type, chronic, in partial remission.  A GAF score of 45 was 
assigned, indicative of serious impairment in social and 
occupational functioning.  (DSM-IV).  

The examiner commented that the veteran continued to have 
serious problems with his auditory hallucinations and some 
paranoid feelings.  The examiner also noted that the veteran 
claimed to have very few friends and very few people that he 
trusted.  

The veteran underwent another VA examination in November 
2000.  The veteran reported that there still were times where 
he heard voices, despite being on medication.  He reported 
the last time as occurring a few days ago.  The veteran had 
not been re-hospitalized since his psychiatric admission for 
shock treatments in 1945.  

Upon examination, the veteran was casually dressed and fairly 
adequately groomed; he was cooperative and attentive.  The 
veteran was alert and appeared oriented to person, place, and 
time.  He showed no psychomotor retardation or agitation.  
His speech was spontaneous with some articulation problems 
due to not wearing his bottom dentures.  

His affect tended to be blunted, and this appeared to be a 
chronic emotional state for him.  He had concreteness in his 
thought processes, as expressed by interpretation of 
similarities in various proverbs.  

The veteran did not show any gross paranoid beliefs; he did 
not appear to be responding to any gross auditory 
hallucinations currently, though he reported last hearing 
some voices three days ago.  The examiner noted that this was 
plausible, given his chronic schizophrenic condition.  

The diagnosis on Axis I was that of chronic schizophrenia, 
residual type.  A GAF score of 40 was assigned, indicative of 
major impairment in several areas such as work, family 
relations, judgment, thinking, or mood.  (DSM-IV).  The 
examiner noted ongoing stressors included severe social 
isolation.  

In February 2001, the RO assigned an increased evaluation for 
the service-connected schizophrenia from 30 percent to 50 
percent, effective in March 1997.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9203, 
schizophrenia is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

In this case, the evidence shows that the veteran had been 
receiving outpatient treatment for schizophrenia for many 
years.  The recent medical evidence reflects that the veteran 
is still troubled with auditory hallucinations, despite 
taking medication, and experiences severe social isolation.  

The veteran reported having nervousness and becoming upset 
with people, as well as a lack of motivation to do most 
activities, including neglect of his personal appearance and 
hygiene.  

Furthermore, in light of the GAF scores assigned and the 
social isolation, the Board finds that the evidence 
demonstrates an inability to establish and maintain effective 
relationships.  

Thus, although the veteran does not meet all of the criteria, 
the Board finds that the disability picture presented by the 
veteran's service-connected schizophrenia more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  

The Board notes that there is no evidence of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or memory loss for names of 
close relatives or self.  

That is, the veteran has not exhibited the symptomatology 
required for a 100 percent rating.  



ORDER

An increased rating of 70 percent for the service-connected 
schizophrenia is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

